ON REHEARING.
The opinion of the court was delivered by
Breaux, J.
A rehearing was granted in this case. To the Attorney General, when the rehearing was granted, was allowed the right to apply for the necessary process to correct the record in accordance with the facts.
It was assigned as error that the record did not show that the prisoner was present when the jury was sworn and empaneled. Availing himself of the authority granted by the court to correct the record, the Attorney General obtained a supplemental transcript from the clerk of the District Court and had it filed as part of the transcript on appeal.
It is now made manifest that the defendant was personally present at all the periods of the prosecution requiring him to be personally present — i. e., he was present in open court with his counsel at the *104arraignment, the empaneling and swearing of the jury and throughout the trial.
There is no possible ground upon which to sustain the writ of error. No other defence was urged on appeal.
It is ordered and adjudged that the sentence and judgment are affirmed.